Case: 12-12703     Date Filed: 12/03/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 12-12703
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:11-cr-00076-GAP-DAB-3


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

GLADYS RIVERA,

                                                              Defendant-Appellant.

                         ___________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                      ____________________________
                              (December 3, 2012)

Before MARCUS, JORDAN, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Charles E. Taylor, appointed counsel for Gladys Rivera in this direct criminal

appeal, has filed both a motion to withdraw from further representation of Ms. Rivera
              Case: 12-12703     Date Filed: 12/03/2012   Page: 2 of 2

and a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Ms. Rivera has not

objected to the Anders brief filed by Mr. Taylor, and our independent review of the

entire record reveals that Mr. Taylor’s assessment of the relative merit of Ms.

Rivera’s appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, Mr. Taylor’s motion to withdraw is GRANTED,

and Ms. Rivera’s conviction and sentence are AFFIRMED.




                                         2